Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The following correspondence is a second non-final Office Action for application no. 16/209,040 for a SYNCHRONIZED MONITOR MOUNT AND DESK HEIGHT ADJUSTMENT SYSTEM, filed on 12/4/2018.  This correspondence is in response to applicant’s response dated 11/24/2020.  Claims 1-22 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 11-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenny (U.S. Pub. 2012/0085267).
Regarding claim 1, Kenny teaches a height adjustment system, comprising: a first controller (8) configured to control a first drive assembly (para. [0090]) of an adjustable desk frame (2); and a second controller (22) configured to control a second drive assembly (para. [0092]) of an adjustable monitor mount (21, 25); wherein the first controller is communicatively coupled to the second controller to 
Regarding claim 2, Kenny teaches the system of claim 1, wherein the first controller is in communication with the second controller through a wireless connection (para. [0101], remote server).
Regarding claim 4, Kenny teaches the system of claim 1, wherein: the first drive assembly comprises at least one of an electric motor, an electronically controlled hydraulic cylinder, or an electronically controlled gas spring; and the second drive assembly comprises at least one of an electric motor, an electronically controlled hydraulic cylinder, or an electronically controlled gas spring (electric motors are used).
Regarding claim 5, Kenny teaches the system of claim 1, wherein the monitor mount includes a telescoping arm (21).
Regarding claim 6, Kenny teaches the system of claim 5, wherein the second drive assembly controls a length of the telescoping arm.
Regarding claim 7, Kenny teaches the system of claim 1, wherein the monitor mount comprises a display mounting interface (24).
Regarding claim 8, Kenny teaches the system of claim 1, wherein: the desk frame is a freestanding desk frame (Fig. 1); the first drive assembly is coupled to the desk frame to control the height of the desk frame; and the second drive assembly is coupled to the monitor mount to control the viewing height of the monitor mount.
Regarding claim 11, Kenny teaches the system of claim 1, wherein: the desk frame is a sit stand converter workstation desk frame (up/down arrangement allows for sit/stand conversion); the first 
Regarding claim 12, Kenny teaches a height adjustment system, comprising: a first drive assembly (para. [0090]) operable to adjust a height of an adjustable desk frame (2); a second drive assembly (para. [0092]) operable to adjust a viewing height of an adjustable monitor mount (21, 25); and a controller (100) communicatively coupled to the first drive assembly and to the second drive assembly to synchronize activation of the first drive assembly and the second drive assembly such that an adjustment of the height of the desk frame causes a corresponding adjustment of the viewing height of the monitor mount and an adjustment of the viewing height of the monitor mount causes a corresponding adjustment of the height of the desk (para. [0093]).
Regarding claim 13, Kenny teaches the system of claim 12, wherein the controller is in communication with the first drive assembly through one of a wired connection or a wireless connection.
Regarding claim 14, Kenny teaches the system of claim 12, wherein the controller is in communication with the second drive assembly through one of a wired connection or a wireless connection.
Regarding claim 15, Kenny teaches the system of claim 12, wherein: the first drive assembly comprises at least one of an electric motor, an electronically controlled hydraulic cylinder, or an electronically controlled gas spring; and the second drive assembly comprises at least one of an electric motor, an electronically controlled hydraulic cylinder, or an electronically controlled gas spring (electric motors are used).
Regarding claim 16, Kenny teaches the system of claim 12, wherein the monitor mount includes a telescoping arm (21).

Regarding claim 18, Kenny teaches the system of claim 12, wherein the monitor mount comprises a display mounting interface (24).
Regarding claim 19, Kenny teaches the system of claim 12, wherein: the desk frame is a freestanding desk frame (Fig. 1); the first drive assembly is coupled to the desk frame to control the height of the desk frame; and the second drive assembly is coupled to the monitor mount to control the viewing height of the monitor mount.
Regarding claim 22, Kenny teaches the system of claim 12, wherein: the desk frame is a sit stand converter workstation desk frame (up/down arrangement allows for sit/stand conversion); the first drive assembly is coupled to the desk frame to control the height of the desk frame; and the second drive assembly is coupled to the monitor mount to control the viewing height of the monitor mount.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenny (U.S. Pub. 2012/0085267).
Regarding claim 3, Kenny teaches the system of claim 1, wherein portions of the system are wired, but does not specifically teach that the first controller is in communication with the second controller through a wired connection.  Wires have been used for many years to provide an electrical current to members for automatic operation.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the first controller in communication with the second controller through a wired connection since the use of a wireless electronic connection can be easily substituted for a wired connection in order to prevent network of disconnection issues.
Allowable Subject Matter
Claims 9, 10, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        March 8, 2021